UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 01018 Dreyfus Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2015-June 30, 2016 Item 1. Proxy Voting Record Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela J. Craig For For Management 1.2 Elect Director Jonathan Miller For For Management 1.3 Elect Director Paul Sagan For For Management 1.4 Elect Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph M. Hogan For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director Thomas M. Prescott For For Management 1.6 Elect Director Andrea L. Saia For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Warren S. Thaler For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Directors May Be Removed With For For Management or Without Cause 5 Eliminate Supermajority Vote For For Management Requirement to Remove Directors 6 Amend Omnibus Stock Plan For For Management ALLEGION PLC Ticker: ALLE Security ID: G0176J109 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Chesser For For Management 1b Elect Director Carla Cico For For Management 1c Elect Director Kirk S. Hachigian For For Management 1d Elect Director David D. Petratis For For Management 1e Elect Director Dean I. Schaffer For For Management 1f Elect Director Martin E. Welch, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4A Amend Memorandum of Association For For Management 4B Amend Articles of Association For For Management 5A Amend Articles of Incorporation to For For Management Provide for Plurality Voting in Contested Director Elections 5B Amend Articles of Association to Grant For For Management the Board of Directors Sole Authority to Determine Its Size ALLISON TRANSMISSION HOLDINGS, INC. Ticker: ALSN Security ID: 01973R101 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David F. Denison For For Management 1b Elect Director David C. Everitt For For Management 1c Elect Director James A. Star For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 03, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ornella Barra For For Management 1.2 Elect Director Steven H. Collis For For Management 1.3 Elect Director Douglas R. Conant For For Management 1.4 Elect Director D. Mark Durcan For For Management 1.5 Elect Director Richard W. Gochnauer For For Management 1.6 Elect Director Lon R. Greenberg For For Management 1.7 Elect Director Jane E. Henney For For Management 1.8 Elect Director Kathleen W. Hyle For For Management 1.9 Elect Director Michael J. Long For For Management 1.10 Elect Director Henry W. McGee For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against Against Shareholder AMPHENOL CORPORATION Ticker: APH Security ID: 032095101 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald P. Badie For For Management 1.2 Elect Director Stanley L. Clark For For Management 1.3 Elect Director David P. Falck For For Management 1.4 Elect Director Edward G. Jepsen For For Management 1.5 Elect Director Randall D. Ledford For For Management 1.6 Elect Director Martin H. Loeffler For For Management 1.7 Elect Director John R. Lord For For Management 1.8 Elect Director R. Adam Norwitt For For Management 1.9 Elect Director Diana G. Reardon For Against Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Directors May Be Removed With For For Management or Without Cause ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ronald W. Hovsepian For For Management 1b Elect Director Barbara V. Scherer For For Management 1c Elect Director Michael C. Thurk For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Deloitte & Touche as Auditors For For Management ATHENAHEALTH, INC. Ticker: ATHN Security ID: 04685W103 Meeting Date: JUN 14, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dev Ittycheria For For Management 1.2 Elect Director John A. Kane For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation B/E AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 30, 2015 Meeting Type: Annual Record Date: JUN 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard G. Hamermesh For Withhold Management 1.2 Elect Director David J. Anderson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Deferred Share Bonus Plan For For Management BOSTON SCIENTIFIC CORPORATION Ticker: BSX Security ID: 101137107 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nelda J. Connors For For Management 1b Elect Director Charles J. Dockendorff For For Management 1c Elect Director Donna A. James For For Management 1d Elect Director Kristina M. Johnson For For Management 1e Elect Director Edward J. Ludwig For For Management 1f Elect Director Stephen P. MacMillan For For Management 1g Elect Director Michael F. Mahoney For For Management 1h Elect Director David J. Roux For For Management 1i Elect Director John E. Sununu For For Management 1j Elect Director Ellen M. Zane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management BWX TECHNOLOGIES, INC. Ticker: BWXT Security ID: 05605H100 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Fees For For Management 1.2 Elect Director Richard W. Mies For For Management 1.3 Elect Director Robb A. LeMasters For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP For For Management ('Deloitte') as Auditors 4 Amend Executive Incentive Bonus Plan For For Management C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott P. Anderson For For Management 1b Elect Director Robert Ezrilov For For Management 1c Elect Director Wayne M. Fortun For For Management 1d Elect Director Mary J. Steele Guilfoile For For Management 1e Elect Director Jodee A. Kozlak For For Management 1f Elect Director ReBecca Koenig Roloff For For Management 1g Elect Director Brian P. Short For For Management 1h Elect Director James B. Stake For For Management 1i Elect Director John P. Wiehoff For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors CBOE HOLDINGS, INC. Ticker: CBOE Security ID: 12503M108 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Brodsky For For Management 1.2 Elect Director James R. Boris For For Management 1.3 Elect Director Frank E. English, Jr. For For Management 1.4 Elect Director William M. Farrow, III For For Management 1.5 Elect Director Edward J. Fitzpatrick For For Management 1.6 Elect Director Janet P. Froetscher For For Management 1.7 Elect Director Jill R. Goodman For For Management 1.8 Elect Director R. Eden Martin For For Management 1.9 Elect Director Roderick A. Palmore For For Management 1.10 Elect Director Susan M. Phillips For For Management 1.11 Elect Director Samuel K. Skinner For For Management 1.12 Elect Director Carole E. Stone For For Management 1.13 Elect Director Eugene S. Sunshine For Against Management 1.14 Elect Director Edward T. Tilly For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brandon B. Boze For For Management 1b Elect Director Curtis F. Feeny For For Management 1c Elect Director Bradford M. Freeman For Against Management 1d Elect Director Christopher T. Jenny For For Management 1e Elect Director Gerardo I. Lopez For For Management 1f Elect Director Frederic V. Malek For For Management 1g Elect Director Paula R. Reynolds For For Management 1h Elect Director Robert E. Sulentic For For Management 1i Elect Director Laura D. Tyson For For Management 1j Elect Director Ray Wirta For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Right to Call Special Meeting For Against Management 5 Amend Bylaws Call Special Meetings Against For Shareholder CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Orlando Ayala For For Management 1.2 Elect Director John R. Roberts For For Management 1.3 Elect Director Tommy G. Thompson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management DENTSPLY INTERNATIONAL INC. Ticker: XRAY Security ID: 249030107 Meeting Date: JAN 11, 2016 Meeting Type: Special Record Date: DEC 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adopt Second Amended and Restated For For Management Certificate of Incorporation 3 Advisory Vote on Golden Parachutes For For Management 4 Approve Omnibus Stock Plan For For Management 5 Adjourn Meeting For For Management DENTSPLY SIRONA INC. Ticker: XRAY Security ID: 24906P109 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael C. Alfano For Against Management 1b Elect Director David K. Beecken For For Management 1c Elect Director Eric K. Brandt For For Management 1d Elect Director Michael J. Coleman For For Management 1e Elect Director Willie A. Deese For For Management 1f Elect Director Thomas Jetter For For Management 1g Elect Director Arthur D. Kowaloff For For Management 1h Elect Director Harry M. Jansen For For Management Kraemer, Jr. 1i Elect Director Francis J. Lunger For For Management 1j Elect Director Jeffrey T. Slovin For For Management 1k Elect Director Bret W. Wise For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXTRA SPACE STORAGE INC. Ticker: EXR Security ID: 30225T102 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth M. Woolley For Against Management 1.2 Elect Director Spencer F. Kirk For For Management 1.3 Elect Director Karl Haas For Against Management 1.4 Elect Director Diane Olmstead For For Management 1.5 Elect Director Roger B. Porter For For Management 1.6 Elect Director Gary B. Sabin- None None Management Withdrawn Resolution 1.7 Elect Director K. Fred Skousen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Elect Director Dennis J. Letham For For Management FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R303 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard N. Massey For For Management 1.2 Elect Director Janet Kerr For For Management 1.3 Elect Director Daniel D. (Ron) Lane For For Management 1.4 Elect Director Cary H. Thompson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation FIDELITY NATIONAL INFORMATION SERVICES, INC. Ticker: FIS Security ID: 31620M106 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ellen R. Alemany For For Management 1b Elect Director William P. Foley, II For For Management 1c Elect Director Thomas M. Hagerty For Against Management 1d Elect Director Keith W. Hughes For For Management 1e Elect Director David K. Hunt For Against Management 1f Elect Director Stephan A. James For For Management 1g Elect Director Frank R. Martire For Against Management 1h Elect Director Richard N. Massey For Against Management 1i Elect Director Leslie M. Muma For For Management 1j Elect Director Gary A. Norcross For For Management 1k Elect Director James B. Stallings, Jr. For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management FIRST REPUBLIC BANK Ticker: FRC Security ID: 33616C100 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Establish Range For Board Size For For Management 2.1 Elect Director James H. Herbert, II For For Management 2.2 Elect Director Katherine August-deWilde For Against Management 2.3 Elect Director Thomas J. Barrack, Jr. For For Management 2.4 Elect Director Frank J. Fahrenkopf, Jr. For For Management 2.5 Elect Director L. Martin Gibbs For For Management 2.6 Elect Director Boris Groysberg For For Management 2.7 Elect Director Sandra R. Hernandez For For Management 2.8 Elect Director Pamela J. Joyner For For Management 2.9 Elect Director Reynold Levy For For Management 2.10 Elect Director Jody S. Lindell For For Management 2.11 Elect Director Duncan L. Niederauer For For Management 2.12 Elect Director George G.C. Parker For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Carter For For Management 1b Elect Director William W. Crouch For For Management 1c Elect Director Catherine A. Halligan For For Management 1d Elect Director Earl R. Lewis For For Management 1e Elect Director Angus L. Macdonald For For Management 1f Elect Director Michael T. Smith For For Management 1g Elect Director Cathy A. Stauffer For For Management 1h Elect Director Andrew C. Teich For For Management 1i Elect Director John W. Wood, Jr. For For Management 1j Elect Director Steven E. Wynne For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Eliminate Supermajority Vote For For Management Requirement Regarding the Removal of Directors 4 Eliminate Supermajority Vote For For Management Requirement Regarding the Alteration, Amendment, Repeal or Adoption of Certain Provisions of the Articles of Incorporation 5 Proxy Access Against For Shareholder GENTEX CORPORATION Ticker: GNTX Security ID: 371901109 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred Bauer For For Management 1.2 Elect Director Leslie Brown For For Management 1.3 Elect Director Gary Goode For For Management 1.4 Elect Director Pete Hoekstra For For Management 1.5 Elect Director James Hollars For For Management 1.6 Elect Director John Mulder For For Management 1.7 Elect Director Richard Schaum For For Management 1.8 Elect Director Frederick Sotok For For Management 1.9 Elect Director James Wallace For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 10, 2016 Meeting Type: Annual Record Date: APR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael G. Moore For For Management 1.2 Elect Director Craig Groeschel For For Management 1.3 Elect Director David L. Houston For For Management 1.4 Elect Director C. Doug Johnson For For Management 1.5 Elect Director Ben T. Morris For For Management 1.6 Elect Director Scott E. Streller For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management 4 Report on Methane Emissions Management Against For Shareholder IMAX CORPORATION Ticker: IMAX Security ID: 45245E109 Meeting Date: JUN 06, 2016 Meeting Type: Annual/Special Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil S. Braun For For Management 1.2 Elect Director Eric A. Demirian For Withhold Management 1.3 Elect Director Richard L. Gelfond For For Management 1.4 Elect Director David W. Leebron For For Management 1.5 Elect Director Michael Lynne For Withhold Management 1.6 Elect Director Michael MacMillan For For Management 1.7 Elect Director I. Martin Pompadur For Withhold Management 1.8 Elect Director Dana Settle For For Management 1.9 Elect Director Darren Throop For Withhold Management 1.10 Elect Director Bradley J. Wechsler For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend Omnibus Stock Plan For For Management IMS HEALTH HOLDINGS, INC. Ticker: IMS Security ID: 44970B109 Meeting Date: APR 08, 2016 Meeting Type: Annual Record Date: FEB 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John G. Danhakl For Against Management 1.2 Elect Director Karen L. Katen For For Management 1.3 Elect Director Bryan M. Taylor For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors JARDEN CORPORATION Ticker: JAH Security ID: 471109108 Meeting Date: APR 15, 2016 Meeting Type: Special Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management KATE SPADE & COMPANY Ticker: KATE Security ID: 485865109 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence S. Benjamin For For Management 1.2 Elect Director Raul J. Fernandez For For Management 1.3 Elect Director Kenneth B. Gilman For For Management 1.4 Elect Director Nancy J. Karch For For Management 1.5 Elect Director Kenneth P. Kopelman For For Management 1.6 Elect Director Craig A. Leavitt For For Management 1.7 Elect Director Deborah J. Lloyd For For Management 1.8 Elect Director Douglas Mack For For Management 1.9 Elect Director Jan Singer For For Management 1.10 Elect Director Doreen A. Toben For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Proxy Access Right For For Management 5 Require Advance Notice for Shareholder For For Management Nominations 6 Provide Directors May Be Removed With For For Management or Without Cause 7 Proxy Access Against For Shareholder LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kerrii B. Anderson For For Management 1b Elect Director Jean-Luc Belingard For For Management 1c Elect Director D. Gary Gilliland For For Management 1d Elect Director David P. King For For Management 1e Elect Director Garheng Kong For For Management 1f Elect Director Robert E. Mittelstaedt, For For Management Jr. 1g Elect Director Peter M. Neupert For For Management 1h Elect Director Richelle P. Parham For For Management 1i Elect Director Adam H. Schechter For For Management 1j Elect Director R. Sanders Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Report on Zika Virus Controls for Against Against Shareholder Primates and Employees LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sukhpal Singh Ahluwalia For For Management 1b Elect Director A. Clinton Allen For For Management 1c Elect Director Robert M. Hanser For For Management 1d Elect Director Joseph M. Holsten For For Management 1e Elect Director Blythe J. McGarvie For For Management 1f Elect Director Paul M. Meister For For Management 1g Elect Director John F. O'Brien For For Management 1h Elect Director Guhan Subramanian For For Management 1i Elect Director Robert L. Wagman For For Management 1j Elect Director William M. Webster, IV For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MELLANOX TECHNOLOGIES, LTD. Ticker: MLNX Security ID: M51363113 Meeting Date: MAY 09, 2016 Meeting Type: Annual Record Date: APR 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eyal Waldman For For Management 1.2 Elect Director Irwin Federman For For Management 1.3 Elect Director Dov Baharav For For Management 1.4 Elect Director Glenda Dorchak For For Management 1.5 Elect Director Thomas Weatherford For For Management 1.6 Elect Director Shai Cohen For For Management 2A Elect Director Amal Johnson For For Management 2B Elect Director Thomas Riordan For For Management 2C If you do have a Personal Interest in None Against Management 2A and 2B Please Select "FOR". If you do not have a Personal Interest in 2A and 2B Please Select "AGAINST". 3A Approve Salary Increase, Contributions For For Management to Severance, Pensions and Education Funds, and Cash Bonus to Eyal Waldman 3B If you do have a Personal Interest in None Against Management 3A Please Select "FOR". If you do not have a Personal Interest in 3A Please Select "AGAINST". 4A Approve the Grant of Restricted Shares For Against Management to Eyal Waldman 4B If you do have a Personal Interest in None Against Management 4A Please Select "FOR". If you do not have a Personal Interest in 4A Please Select "AGAINST". 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For For Management 7 Amend Qualified Employee Stock For For Management Purchase Plan 8A Amend Director/Officer Liability and For For Management Indemnification Insurance 8B If you do have a Personal Interest in None Against Management 8A Please Select "FOR". If you do not have a Personal Interest in 8A Please Select "AGAINST". 9A Approve Compensation Policy for the For For Management Directors and Officers of the Company 9B If you do have a Personal Interest in None Against Management 9A Please Select "FOR". If you do not have a Personal Interest in 9A Please Select "AGAINST". 10 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 14, 2015 Meeting Type: Annual Record Date: JUN 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Matthew W. Chapman For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Esther L. Johnson For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Approve Conversion of Securities For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Eaton For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORDSON CORPORATION Ticker: NDSN Security ID: 655663102 Meeting Date: MAR 01, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee C. Banks For For Management 1.2 Elect Director Randolph W. Carson For For Management 1.3 Elect Director Victor L. Richey, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 11, 2015 Meeting Type: Annual Record Date: OCT 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Donovan For Withhold Management 1.2 Elect Director Stanley J. Meresman For Withhold Management 1.3 Elect Director Nir Zuk For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry J. Franklin For For Management 1.2 Elect Director Diane Hessan For For Management 1.3 Elect Director William W. Moreton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PERRIGO COMPANY PLC Ticker: PRGO Security ID: G97822103 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Laurie Brlas For For Management 1.2 Elect Director Gary M. Cohen For For Management 1.3 Elect Director Marc Coucke For Against Management 1.4 Elect Director Ellen R. Hoffing For For Management 1.5 Elect Director Michael J. Jandernoa For For Management 1.6 Elect Director Gerald K. Kunkle, Jr. For For Management 1.7 Elect Director Herman Morris, Jr. For For Management 1.8 Elect Director Donal O'Connor For For Management 1.9 Elect Director Joseph C. Papa For For Management 1.10 Elect Director Shlomo Yanai For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize Share Repurchase Program For For Management 5 Determine Price Range for Reissuance For For Management of Treasury Shares PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Brent Callinicos For For Management 1.3 Elect Director Emanuel Chirico For For Management 1.4 Elect Director Juan R. Figuereo For For Management 1.5 Elect Director Joseph B. Fuller For For Management 1.6 Elect Director V. James Marino For For Management 1.7 Elect Director G. Penny McIntyre For For Management 1.8 Elect Director Henry Nasella For For Management 1.9 Elect Director Edward R. Rosenfeld For For Management 1.10 Elect Director Craig Rydin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management SALLY BEAUTY HOLDINGS, INC. Ticker: SBH Security ID: 79546E104 Meeting Date: FEB 02, 2016 Meeting Type: Annual Record Date: DEC 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katherine Button Bell For For Management 1.2 Elect Director Christian A. Brickman For For Management 1.3 Elect Director Marshall E. Eisenberg For For Management 1.4 Elect Director Robert R. McMaster For For Management 1.5 Elect Director John A. Miller For For Management 1.6 Elect Director Susan R. Mulder For For Management 1.7 Elect Director Edward W. Rabin For For Management 2 Ratify KPMG LLP as Auditors For For Management SCIENCE APPLICATIONS INTERNATIONAL CORPORATION Ticker: SAIC Security ID: 808625107 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert A. Bedingfield For For Management 1b Elect Director Deborah B. Dunie For For Management 1c Elect Director Thomas F. Frist, III For For Management 1d Elect Director John J. Hamre For For Management 1e Elect Director Timothy J. Mayopoulos For For Management 1f Elect Director Anthony J. Moraco For For Management 1g Elect Director Donna S. Morea For For Management 1h Elect Director Edward J. Sanderson, Jr. For For Management 1i Elect Director Steven R. Shane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Aldrich For For Management 1.2 Elect Director Kevin L. Beebe For For Management 1.3 Elect Director Timothy R. Furey For For Management 1.4 Elect Director Balakrishnan S. Iyer For For Management 1.5 Elect Director Christine King For For Management 1.6 Elect Director David P. McGlade For For Management 1.7 Elect Director David J. McLachlan For For Management 1.8 Elect Director Robert A. Schriesheim For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Eliminate Supermajority Vote For For Management Requirement Relating to Amendment of By-laws 5 Eliminate Supermajority Vote For For Management Requirement Relating to Merger or Consolidation 6 Eliminate Supermajority Vote For For Management Requirement Relating to Business Combination 7 Eliminate Supermajority Vote For For Management Requirement Relating to Charter Provisions Governing Directors 8 Eliminate Supermajority Vote For For Management Requirement Relating to Charter Provisions Governing Actions by Stockholders SNAP-ON INCORPORATED Ticker: SNA Security ID: 833034101 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Karen L. Daniel For For Management 1.2 Elect Director Ruth Ann M. Gillis For For Management 1.3 Elect Director James P. Holden For For Management 1.4 Elect Director Nathan J. Jones For For Management 1.5 Elect Director Henry W. Knueppel For For Management 1.6 Elect Director W. Dudley Lehman For For Management 1.7 Elect Director Nicholas T. Pinchuk For For Management 1.8 Elect Director Gregg M. Sherrill For For Management 1.9 Elect Director Donald J. Stebbins For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark Carges For For Management 1b Elect Director David Hornik For For Management 1c Elect Director Thomas Neustaetter For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: MAR 29, 2016 Meeting Type: Annual Record Date: FEB 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. de Geus For For Management 1.2 Elect Director Chi-Foon Chan For For Management 1.3 Elect Director Alfred Castino For For Management 1.4 Elect Director Janice D. Chaffin For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director Deborah A. Coleman For For Management 1.7 Elect Director Chrysostomos L. 'Max' For For Management Nikias 1.8 Elect Director John Schwarz For For Management 1.9 Elect Director Roy Vallee For For Management 1.10 Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify KPMG LLP as Auditors For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Edward G. Galante For For Management 1.3 Elect Director Gregory J. Goff For For Management 1.4 Elect Director Robert W. Goldman For For Management 1.5 Elect Director David Lilley For For Management 1.6 Elect Director Mary Pat McCarthy For For Management 1.7 Elect Director J.W. Nokes For For Management 1.8 Elect Director Susan Tomasky For For Management 1.9 Elect Director Michael E. Wiley For For Management 1.10 Elect Director Patrick Y. Yang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott C. Donnelly For For Management 1b Elect Director Kathleen M. Bader For For Management 1c Elect Director R. Kerry Clark For For Management 1d Elect Director James T. Conway For For Management 1e Elect Director Ivor J. Evans For For Management 1f Elect Director Lawrence K. Fish For For Management 1g Elect Director Paul E. Gagne For For Management 1h Elect Director Dain M. Hancock For For Management 1i Elect Director Lord Powell of For For Management Bayswater KCMG 1j Elect Director Lloyd G. Trotter For For Management 1k Elect Director James L. Ziemer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 14, 2016 Meeting Type: Annual Record Date: JAN 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Gary S. Petersmeyer For For Management 1.5 Elect Director Allan E. Rubenstein For For Management 1.6 Elect Director Robert S. Weiss For For Management 1.7 Elect Director Stanley Zinberg For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE WHITEWAVE FOODS COMPANY Ticker: WWAV Security ID: 966244105 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Michelle P. Goolsby For For Management 1B Elect Director Stephen L. Green For For Management 1C Elect Director Anthony J. Magro For For Management 1D Elect Director W. Anthony Vernon For For Management 1E Elect Director Doreen A. Wright For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director Merit E. Janow For For Management 1.3 Elect Director Ulf J. Johansson For For Management 1.4 Elect Director Meaghan Lloyd For For Management 1.5 Elect Director Ronald S. Nersesian For For Management 1.6 Elect Director Mark S. Peek For For Management 1.7 Elect Director Nickolas W. Vande Steeg For For Management 1.8 Elect Director Borje Ekholm For For Management 1.9 Elect Director Kaigham (Ken) Gabriel For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Change State of Incorporation from For Against Management California to Delaware ULTA SALON, COSMETICS & FRAGRANCE, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary N. Dillon For For Management 1.2 Elect Director Charles Heilbronn For For Management 1.3 Elect Director Michael R. MacDonald For For Management 1.4 Elect Director George R. Mrkonic For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management VCA INC. Ticker: WOOF Security ID: 918194101 Meeting Date: APR 14, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert L. Antin For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WEBSTER FINANCIAL CORPORATION Ticker: WBS Security ID: 947890109 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William L. Atwell For For Management 1b Elect Director Joel S. Becker For For Management 1c Elect Director John J. Crawford For For Management 1d Elect Director Elizabeth E. Flynn For For Management 1e Elect Director C. Michael Jacobi For For Management 1f Elect Director Laurence C. Morse For For Management 1g Elect Director Karen R. Osar For For Management 1h Elect Director Mark Pettie For For Management 1i Elect Director Charles W. Shivery For For Management 1j Elect Director James C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Provide Directors May Be Removed With For For Management or Without Cause SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 18, 2016
